Title: To James Madison from Robert R. Livingston and James Monroe, 7 June 1803
From: Livingston, Robert R.,Monroe, James
To: Madison, James


Sir,
Paris, 7th. June 1803.
We have the pleasure to forward to you by Mr. Jay the ratification by the first Consul of the Treaty and conventions, which we concluded on the 30th. of April, with this Republic. We have heretofore forwarded to you the original instruments, and two Copies by different ways, the original by Havre, under the care of Mr. Hughes, who sailed about two weeks since, expressly charged with that object, and instructed to proceed with the greatest possible dispatch, after his arrival in the United States, to the city of Washington, to deliver the same in person; the second by the way of England, under the care of Mr. Reid, son of the late President of Pennsylvania, who was instructed to forward it immediately on his arrival in England, by the most prompt & safe opportunity, that offered; the third by Mr. Derieux, who sailed from Bordeaux. We flatter ourselves that you will receive these several communications in the course of the present month, and this by Mr. Jay, early in July, as it is highly important that our Government should receive and act on the subject of them, as soon as possible. The command of the sum stipulated for the Cession to be paid to this Government, being an object with them, is a motive for dispatch, but it is not the only a late occurrence which is suggested by the enclosed letter from Mr. Marbois and our reply to it has excited an anxiety on that point which it was hoped and believed would not have grown out of the transaction. Several circumstances of late especially the delay in granting us a passport for Mr. Jay to carry the ratifications to the United States surprised us. We thought we could discern some simptoms of discontent in the government with the bargain it had made but the letter from Mr. Marbois left no doubt on that head. We are convinced that if the transaction was not complete or was within the reach of the government that it would not take place even on terms very different from those stipulated. There is much reason to believe that this letter was written not solely for the purpose of manifesting a sentiment of regret at what had been done but to create difficulties and embarrass the transaction in the execution of it. On receiving the letter we found ourselves placed in a situation of peculiar embarrassment from personal as well as public considerations which was much increased by a conference with the minister of foreign affairs. We learnt from him that the consul considered the ratification as under his controul till the exchange took place and that he might annex to it such conditions as appeared to him to be proper that he claimed every act stipulated on the part of the United States to be performed strictly within the terms specified or on failure that the parties be restord to the state they were in if the treaties never were made we asked him what had created any doubt on that point. He said that the clause in the article of the convention respecting the payment of sixty million of francs to France which was made dependant on the delivery of possession of the country to our commissary might by accident or other causes become nugatory the Spaniards might not surrender it at once the British might take it &c. We told him that these things were contemplated by the parties when the treaties were made and provided for that we could not add a new article to the treaty or explain any one in it since it must be explained by itself only that delays which proceeded from bad faith were those only for which our government was responsible that such as were unavoidable attached to them no blame and could not affect the treaty. He replied that after the example of our government in the last treaty the consul might nevertheless annex a condition to the ratification explanatory of his sense of it which he would do if we did not satisfy him either with respect to the prompt manner in which the treaty would be executed by our government or agree to expunge the terms in that convention which respected taking possession of the territory we did not fail to remark that the treaty must stand as it was to be adopted rejected or modified by the parties having a right to do the same not by us thus the affair was at a stand for a day or two and it remained for us to decide what course we had better take to put it in motion. After viewing it in all the lights in which it presented itself to our minds we thought it best to reply to Mr. Marbois letter in the terms of that which is inclosed which you will perceive even had we had the power to modify the instruments which were passed and beyond our reach has in truth not affected them at all. The principles implied or insisted on in Mr. Marbois letter are not admitted. We state that the government is bound to execute the treaty and conventions in the terms specified which is no more than what those instruments state that our government is answerable for neglect and by strong and obvious implication for it only which is the doctrine of the law of nations and even in that case that the right which arises from it of declaring how far the party injured will be bound by the treaty is reciprocal since if our government is willing to make compensation for the injury resulting from the delay it may equally insist on it. The remaining sentence in the letter states that we confine ourselves to the letter of the treaty by which it is intended to exclude the construction of either party as the rule of interpretation for the other. This letter was accepted as satisfactory and will we presume remove every difficulty to the execution of the treaty. We expect the order for the surrender of the country to be addressed to Mr. Pichon in Washington to be executed by him or by some person to be appointed by him will be delivered to us tomorrow and that Mr. J will take it with him with the ratification the day after tomorrow. Had we pursued any other course it is not easy to decide what the effect might have been. The first consul in the moment of chagrin at what he may consider a bad bargain but which we think a good one for him since he had better have given it away than held it with the expense attending the establishment by troops which might occasion variance and wars with us might have so compromitted himself in opposition to the measure as to have made the transaction if it finally defeat the treaties a cause of future discontent between the two nations instead of what was contemplated by it the establishment of perpetual peace by the removal of every existing cause of variance which could possibly disturb it. The most favorable result that we could have expected was that the ratifications would have been forwarded to Mr. Pichon with advice of the dissatisfaction of the first consul with the treaties and his desire to extricate himself from them and with instructions not to exchange the ratifications if any circumstance on our part under the most rigid construction would justify it. It is possible this may be still done nevertheless we think it important to put the engagements in a train of execution without exciting ill temper in the belief that every stipulation may be executed in time and that should the contrary occur by any accident or misfortune it was the surest mode to prevent discussion and disagreement in the sequel. It is our earnest wish and advice if the treaties are approved by the president that he convene the Congress to provide the funds for an immediate compliance with them. It is best to leave nothing to hazard. The surrender of the posts ought to precede the creation of the fund but as there will be no doubt on that point after taking the necessary measures we would consider it as done and act accordingly if we execute our part strictly within the terms specified the transaction is at an end there will be no obstacle from this quarter.
We shall send you a Copy of Mr. Baring’s Contract for the stock, with this Government, which will shew in what manner the payment is to be made. A third of the whole debt is to be advanced to him in Washington, the remaining two thirds to be sent here immediately. It was contended lately that these two thirds must be received here in three months after the Exchange of Ratifications, but that seems to be given up at present, since the term transfer being technical, & applicable to an act to be performed in our treasury, & no where else, it is admitted that it must have been used by us in that sense only. Still it is much to be wished that the Certificates might be sent here within the three months, if possible, & which it is presumed may be done, if the Congress is immediately convened.
After the funds are created and transfered in our Treasury, it is by the spirit of the Treaty, the Duty of the french minister to forward them here. But it is much to be desired that our government would undertake that service & forward them by a public vessel, to guard against accidents which might create delays. Should it happen unfortunately that the ratification or creation of the public Stock should be protracted beyond the terms specified, we think the cause should be made known by a public Vessel, with the assurance of the President, that every injury resulting from it should be repaired, and ample compensation made for it. We cannot too strongly impress an idea, if our conduct is approved, of the most prompt execution of the stipulations to be performed on our part, and of a course of proceeding which leaves nothing to chance, by giving any cause of complaint to this Government.
We are happy to have it in our power to assure you that, on a thourough examination of the subject, we consider it incontrovertible that W. Florida is comprised in the Cession of Louisiana. W. Florida was a part of Louisiana, when it was in the hands of France, and it was not in her hands in any other situation. The transfer of the whole was on the same day, the third of November 1762, that being the day of the secret Convention between France & Spain, and of the Preliminary articles of the Treaty of the 10th. Febry. 1763, between those powers and Great-Britain. The Treaty of 1783, between Britain & Spain, by which the Floridas were ceded to the latter, put Louisiana in her hands, in the same state it was in the hands of France, and the remaining or third member of the Article, in the Treaty of St. Idelphonso [sic], between France & Spain, under which we claim, by refering to that of 1783 (as to that between Spain & the United States of 1795) and of course in the above Character, only tends to confirm this Doctrine. We consider ourselves so strongly founded in this Conclusion, that we are of opinion the United States should act on it in all the measures relative to Louisiana, in the same manner as if W. Florida was comprized within the Island of N. Orleans, or lay to the west of the River Iberville, and to the lakes thro’ which its waters pass to the ocean. Hence the acquisition becomes of proportionably greater value to the United States.
In compliance with the Convention which provides for the payment of the Debts due by France to the Citizens of the United States, we have organized a Board of three Commissioners, whose duty it is to revise the Claims that are or may be liquidated, by the suitable Department of the french Government, according to the principles of that Convention. We have appointed to this office Col. John Mercer, Isaac C. Barnet & Wm. Mc.Clure, three of our citizens, who are not interested in any of the Claims, and who, for ability, probity & industry, we think very deserving of the trust. Their appointment is of Course provisional only, subject to the approbation of the President, whose disposition on the subject you will please to communicate. We shall advance them a sum by a Draft on our bankers in Holland, necessary for defraying their current expenses, leaving it to our Government to fix the rate of Compensation.
We considered it important that the stock to be created should not be brought on the american market, nor indeed, strictly speaking, on the European market, lest it might occasion a decline in the price, to the injury of our Credit, & the interest of the holders of it, here and there, as well as of France, with whom we have a joint interest in that respect. On that principle we promoted the disposal of it to the company of Baring & Hope, which took place according to a contract, which is here inclosed. We consider the arrangement, as accomplishing the object referred to, & in that light as being advantageous to the United States. We were not competent judges of the price at which the Stock ought to have sold, on which account, as well as that that was a question which belonged more peculiarly to the government of France to attend to, we did not interfere further in the transaction, than to communicate to the Latter the best information that we possessed. We believe the Contract is such as, while it gives to the Company an adequate profit, and may prevent sales by compulsion, will prove more beneficial to France than any other disposition she could have made of it. It is a justice due to this house to remark that the Assurances which we received from it through its Agent here, of the advances of money on the Credit of the United States, in case we should require them, in the execution of the trust reposed in us, inspired us with greater confidence than we might otherwise have felt, to make the engagements we have entered into. We are with great respect & esteem, Sir, Yr. mo. obt. Servts.
Robt R LivingstonJas. Monroe
P. S. Since writing the above this government has of its own accord restored our letter and retaken its own. It has also shewn to us the instructions given to Mr. Pichon which is substituted for the other measure and amounts to this that on exchanging the ratifications he is to declare they are void if the funds &c. are not created by our government in the term stipulated. It is possible that this government is fearful that the British may take the territory and we in consequence delay the payment tho we rather think that the hesitation and procedure arose from some sentiment relative to the contract. It is known that the consul has said lately that he thought the territory worth three or four hundred millions of livres. The above change is the effect of further reflection on the subject. It will be well that some of these circumstances be known and that nothing appear under the sanction of the government or otherwise if to be avoided to excite an unpleasant sensation here since a belief they stand well with us which is their political motive in the transaction will contribute greatly to reconcile the government and nation to the cession and promote its harmonious execution.
We have thought it advisable to employ Mr. Jay to bear the Ratifications of the first Consul to our Government, to whom we have advanced fifty Louis, and undertaken that his Expenses shall be borne, the above sum to that object and credited in his account. The Ratifications are addressed to Mr. Pichon, as is the order for the surrender of the Territory. The whole however is under our envelope to be delivered by Mr. Jay to you, and by you handed over to Mr. Pichon. The Exchange of the Ratifications in the United States has been very favorable to us.
Robt R Livingston
 

   
   RC (PHC); RC (DNA: RG 59, DD, France, vol. 8A); letterbook copy and letterbook copy of enclosures (DLC: Monroe Papers); partial Tr (MHi: Adams Papers). First RC marked “Duplicate”; in a clerk’s hand, signed by Livingston and Monroe; docketed by Wagner as received 14 Aug. Italicized words are those encoded by a clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:352 n. 1). First RC decoded interlinearly by Wagner. Second RC not decoded; docketed by Brent as received 22 Aug. For enclosures, see n. 2.



   
   Joseph Reed, Jr.



   
   Barbé-Marbois’s letter, dated 20 Floréal an XI (11 May 1803), warned that the U.S. would be held strictly to the terms of article 2 of the Convention of 1803 and that the failure of the U.S. to pay the sum owed France for the transaction within the three months specified after the ratification of the treaty would nullify the convention. Livingston and Monroe replied on 2 June that “it is the duty of the government of the U. States, to carry into effect the provisions of the treaty and conventions in the times therein specified, and … any neglect on their part so to do, puts it in the power of the government of France to declare, how far it will, or it will, not be bound thereby, or entitles it to compensation for damages it may sustain” (DLC: Monroe Papers).



   
   This word was supplied by Wagner in brackets in the left margin.



   
   Miscoded “brictaring,” but Wagner wrote “[taking]” in the left margin.



   
   Miscoded “reasonjected,” but Wagner wrote “[rejected]” in the left margin.



   
   Miscoded “principleed,” but Wagner wrote “[presented]” in the left margin.



   
   Miscoded “partyd,” but Wagner wrote “[passed]” in the left margin.



   
   This word was supplied by Wagner in brackets in the left margin.



   
   This word was supplied by Wagner in brackets in the left margin.



   
   For the Preliminary Act of Cession between France and Spain, 3 Nov. 1762, in which France ceded Louisiana (and New Orleans) to Spain, see Davenport and Paullin, European Treaties, 4:91.



   
   The Preliminary Articles of Peace between Great Britain, France, and Spain, 3 Nov. 1762, delineated the boundaries of West Florida and ceded that territory to Great Britain (ibid., 4:87).




   
   For the Treaty of Versailles between Great Britain and Spain, 3 Sept. 1783, in which the former ceded East and West Florida to Spain, see ibid., 4:159.



   
   The Preliminary and Secret Treaty of San Ildefonso between France and Spain, 1 Oct. 1800, provided for the retrocession of Louisiana to France (de Clercq, Recueil des traités de la France, 1:411–13).



   
   The Treaty of San Lorenzo between the U.S. and Spain, 27 Oct. 1795, defined the boundary between the U.S. and the Spanish colonies of East and West Florida (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:319–20).



   
   Enclosure not found, but the contract is printed in Winston and Colomb, “How the Louisiana Purchase Was Financed,” La. Historical Quarterly 12 (1929): 215–18.



   
   Miscoded “st,” but Wagner wrote “[is to]” in the left margin.


